DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jolliffe, et al (U.S. Patent 8,546,750 B2).
	Regarding claim 1, Jolliffe discloses an interface (10) between an ion source (16) and a mass spectrometer (14) for sample introduction to the mass spectrometer, comprising: a settling chamber (36) having:
	A sampling orifice (24) through which a sampling material is injected into the settling chamber, forming a jet flow inside the settling chamber;
	An impinging surface (38) configured so that the jet flow impinges on the impinging surface, and a settled flow comprising molecules and ions is formed inside the settling chamber;
	A heater (40) to heat the impinging surface to heat the jet flow to prevent declustering and improve desolvation by heat dissipation, and
	An outlet orifice (46) on an outlet surface of the settling chamber to allow for continuous settled flow towards the mass spectrometer;
	Whereby the continuous settled flow improves signal stability, reproducibility, and sensitivity of the mass spectrometer (abstract).
	Regarding claim 2, Jolliffe discloses wherein the impinging surface is substantially perpendicular and the outlet surface is substantially parallel to the jet flow (Fig. 1).
	Regarding claim 3, Jolliffe discloses wherein the impinging surface is the outlet surface and the outlet orifice is off-axis to the jet flow (Fig. 1).
	Regarding claim 5, Jolliffe discloses wherein the impinging surface is inclined at an angle with respect to the jet flow (Fig. 2C).
	Regarding claim 6, Jolliffe discloses wherein the settling chamber has 10 to 50 mm sides (column 5, line 30) and the outlet orifice has a diameter in the range of 0.2-2.0 mm (column 4, lines 59-60).
	 Regarding claim 7, Jolliffe discloses wherein the inlet orifice and the outlet orifice are configured to control the pressure inside the settling chamber using a vacuum pump (60) of the mass spectrometer.
	Regarding claim 8, Jolliffe discloses a secondary vacuum pump (30) that is directly connected to the settling chamber to reduce the pressure inside the settling chamber.
	Regarding claim 9, Jolliffe discloses wherein the pressure inside the settling chamber is in the range of 1-20 Torr (column 5, lines 1-4).
	Regarding claim 10, Jolliffe discloses a method for sample introduction into a mass spectrometer, comprising:
	Introducing an ionized gas at a first pressure into a settling chamber (32) that is kept at a second pressure that is lower than the first pressure (column 4, lines 56-59), wherein an expanded jet of the ionized gas impinges on a heated impinging surface (38) of the settling chamber, whereby the expanded jet is abruptly disrupted by the heated impinging surface and a low temperature of the expanded jet rises to a settling chamber temperature avoiding declustering; and
Removing a settled ionized gas from the settling chamber from an outlet (46) of the settling chamber by a second chamber (44) that is at a third pressure, wherein the third pressure is kept at a lower pressure than the second pressure (column 5, line 37).
	Regarding claim 11, Jolliffe discloses wherein the impinging surface is perpendicular and the outlet surface is parallel to the expanded jet of ionized gas (Fig. 1).
	Regarding claim 12, Jolliffe discloses wherein the impinging surface coincides with the outlet surface that is parallel to the expanded jet of ionized gas, and the outlet orifice is off axis to the expanded jet (Fig. 1).
	Regarding claim 13, Jolliffe discloses wherein the impinging surface is inclined with respect to the expanded jet of ionized gas, and the outlet orifice is off axis to the expanded jet (Fig. 2C).
	Regarding claim 14, Jolliffe discloses wherein the first pressure is in the range of 1 to 50 Torr (column 4, lines 36-38).
	Regarding claim 15, Jolliffe discloses wherein the second pressure is in the range of 1 to 5 Torr (column 5, lines 1-4).
	Regarding claim 16, Jolliffe discloses wherein the third pressure is in the range of 50 to 200 mTorr (column 6, line 13).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach wherein the impinging surface is a tube with a predefined diameter that is located in between the inlet orifice and the outlet orifice, wherein the impinging surface disturbs and heats the jet flow and the heated gases and ions flow around the impinging surface and towards the outlet orifice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        27 August 2022